Title: To Thomas Jefferson from Albert Gallatin, 23 August 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     New Haven 23d August 1808
                  
                  There is one application which I had referred to you & to which you have given no answer. It is that of one Coquerel to go to Isle of France; the vessel’s name is either Calypso or Mentor. He had prepared his vessel under an alledged verbal permission of the Collector. Both he & his captain have repeatedly called for an answer.
                  The war department, in Gen. Dearborn’s absence, suspends the accounts of some New York Militia called on the spur of the occasion to enforce the embargo in Lake Champlain without a previous demand for them by the General Governmt. You afterwards sanctioned the measure, & directed me to testify your approbation to Capt. Mayo who had thus turned out without waiting for legal orders. This suspension may discourage the well affected; & renders it necessary that General Dearborn should give orders on that subject and on that of the subsequent calls of militia by Govr. Tompkins, to his principal clerk & to the Accountant.
                  I enclose a letter from the collector of Niagara who still mistakes the law, as the boats could not be seized under any of the embargo laws. A copy of my answer will be sent from my office to you. But it is evident that there has been an habitual disregard of our general laws by the British traders; & that they claim, by virtue of the treaty which only secures the free navigation of the Lakes, a right to enter all our ports there without reporting or fulfilling any other formality. If this was admitted, they might smuggle as they please & break with perfect facility every non-importation law.
                  With respectful attachment Your obedt. Servt.
                  
                     —Albert Gallatin 
                     
                  
                  
                     I am here only for one day & return to morrow to New York—
                  
               